

Exhibit 10(b)


Entergy Corporation Outside Director Stock Program
Established under the 2011 Equity Ownership and Long Term Cash Incentive Plan
of Entergy Corporation and Subsidiaries




1.  
General



This Entergy Corporation Outside Director Stock Program (“Program”) is being
established pursuant to Article X of the 2011 Equity Ownership and Long Term
Cash Incentive Plan of Entergy Corporation and Subsidiaries (the “Plan”), the
terms of which are incorporated into the Program.  References in this Program to
any specific Plan provision do not limit the applicability of any other Plan
provision. This Program shall be effective as of May 6, 2011 or such other date
as the Plan shall be approved by the shareholders of Entergy (the “Effective
Date”) and shall, along with the terms of the Plan, govern Awards granted after
the Effective Date.  Capitalized terms used in this Program have the meanings
assigned to them in the Plan.  As of the Effective Date, this Program shall
supersede and replace the Entergy Corporation Outside Director Stock Program
established under the 2007 Equity Ownership and Long Term Cash Incentive Plan of
Entergy Corporation and Subsidiaries as Amended and Restated Effective January
1, 2009.


2.  
Purpose



The purpose of the Program is to promote the interests of Entergy Corporation
(the “Company”) and its shareholders by attracting and retaining Outside
Directors of outstanding ability and enabling Outside Directors to participate
in the long-term growth and financial success of the Company.
 
3.  
Eligibility

 
The only persons eligible to participate in the Program are Outside Directors.
 
4.  
Administration

 
Pursuant to Article IV of the Plan, the Board of Directors of the Company shall
administer the Plan with respect to any Award granted to an Outside Director;
provided, however, that the Board of Directors may delegate its authority to
administer the Program to any committee or subcommittee of the Board of
Directors which is comprised solely of Outside Directors.
 
5.           Quarterly Stock Awards
 
 
5.1.
Quarterly Stock Awards.  Subject to the provisions of Section 3.2 of the Plan
and Sections 6 and 7 of the Program, each Outside Director shall receive 150
shares of Common Stock (“Quarterly Stock Award”) on an Award Date (as defined in
Section 5.3 below) for serving as an Outside Director during the entire calendar
quarter ending on, or immediately prior to, such Award Date.

 
 
5.2.
Consideration.  Each Quarterly Stock Award is granted in exchange for services
rendered during the calendar quarter ending on, or immediately prior to, the
Award Date and does not require the payment of consideration.

 
 
5.3.
Award Dates.  The Quarterly Stock Awards will be granted as of the following
dates or, if the date is a day on which the New York Stock Exchange (“NYSE”) is
not open for trading, the next succeeding NYSE trading day (each an “Award
Date”):

 
·  
May 31

·  
August 31

·  
November 30

·  
February 28

 
 
5.4.
Proration.  If an Outside Director serves as an Outside Director for less than
the full calendar quarter, the number of shares of Common Stock awarded to the
Outside Director shall be calculated by multiplying (a) 150 by (b) the fraction
that results from dividing the number of days the individual served as an
Outside Director during the applicable calendar quarter by 90 days.

 
 
5.5.
Employment by System Company.  If an Outside Director subsequently becomes an
employee of a System Company while remaining a member of the Board, the former
Outside Director’s participation in the Program will be terminated effective
immediately upon his or her employment by the System Company.  The change in the
Outside Director’s employment status shall have no effect on Quarterly Stock
Awards granted prior to his or her employment by a System Company; provided that
the former Outside Director shall be entitled to a pro rata Award for such
calendar quarter in accordance with Section 5.4 of the Program.

 
 
5.6.
Taxes.  If required by applicable law, the Outside Director shall pay to the
Company any amount necessary to satisfy applicable federal, state or local tax
withholding requirements attributable to the Quarterly Stock Awards promptly
upon notification of the amounts due. If required to pay withholding taxes, the
Outside Director may elect to pay such taxes from the shares of Common Stock
that otherwise would be distributed to such Outside Director, or from a
combination of cash and shares of Common Stock.  As provided in Section 12.2 of
the Plan, Common Stock related to that portion of an Award utilized for the
payment of withholding taxes shall not again be available for Awards under the
Plan.

 
 
5.7.
Delivery.  The Company may deliver shares of Common Stock representing a
Quarterly Stock Award by book-entry credit to the account of the Outside
Director or by the delivery of certificated shares.  The Company may affix to
these shares any legend that the Company determines to be necessary or
advisable.

 
 
6.           Deferral
 
In lieu of taking delivery of shares of Common Stock on an Award Date, an
Outside Director may elect to defer the receipt of such Quarterly Stock Award to
a subsequent calendar year provided that he or she files an irrevocable written
deferral notice with the Board of Directors no later than the 31st day of
December of the calendar year immediately preceding the calendar year in which
the services are rendered to which the Award Date relates.  Accordingly, such a
deferral notice must be filed by December 31 for the Award Dates immediately
following on the next May 31, August 31, and November 30 of the immediately
following year and on February 28 of the second calendar year immediately
following the year in which the deferral notice is filed.  Quarterly Stock
Awards deferred pursuant to this Section 6 shall be deferred as equity units
which shall have the value equivalent of one (1) share of Common Stock.  Equity
units do not represent actual shares of Common Stock and no shares of Common
Stock will be purchased or acquired for the payout of any Quarterly Stock Award
deferred under this Program.  Each Outside Director’s deferred equity units
shall be credited to a bookkeeping account maintained by Entergy with respect to
such Outside Director’s deferrals.


The Outside Director’s written deferral election must specify the date on which
the deferred equity units will be paid (“Payment Date”), which Payment Date must
be no earlier than January 2nd of the third calendar year immediately following
the end of the calendar year in which the deferral election is made.  Quarterly
Stock Awards deferred pursuant to this section shall accrue dividend
equivalents, which dividend equivalents will be paid on the Payment Date
together with interest calculated at an annual rate based upon the 52 week
Treasury bill rate as in effect on the first business day of each year. On each
Payment Date, equity units deferred and elected to be paid out on such date
shall be paid in cash based upon the closing price of Entergy Common Stock on
the New York Stock Exchange as of the close of business on the Payment Date plus
accrued dividend equivalent rights and interest or if such Payment Date is a day
on which the NYSE is not open for trading, the closing price of Entergy Common
Stock on the next succeeding NYSE trading day.


All deferral rights or provisions contained in this Program shall be subject to
all conditions, restraints and limitations as may from time to time be imposed
by the Plan, including, without limitation, any amendments to such Plan made
pursuant to Section 409A of the Internal Revenue Code and any and all
regulations and guidance released thereunder.  Such limitation will restrict the
ability of an Outside Director to accelerate the distribution of any deferred
Quarterly Stock Awards together with other restrictions.


 
7.  
Miscellaneous

 
 
The Board of Directors reserves the right at any time to amend the terms and
conditions set forth in this Program to the extent permitted under the
Plan.  Further, the Program is intended to comply with the applicable
requirements of Code Section 409A and the regulations thereunder and shall be
administered in accordance with Section 409A and the regulations thereunder to
the extent the program is subject thereto.  To the extent that any provision of
the Program would conflict with the requirements of Section 409A and the
regulations thereunder or would cause the administration of the Program to fail
to satisfy such requirements, such provision shall be deemed null and void to
the extent permitted by applicable law.
 
 


 
